DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 10/13/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, examiner raises new objections in this office action.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) or applicant's arguments did not overcome all of the previous claim rejection(s). 
Applicant’s argument that “paragraph [0044] of applicant’s published specification discloses that the travel measuring system 33 can include a force sensor 34 and an active regulation means 35” is not found persuasive because:
Paragraph [0044] of applicant’s published specification states “The travel s of the plunger 31 is measured by way of a travel measuring system 33. The force F, with which the plunger 31 presses on the granulate 21, is measured by way of a force sensor 34. The force F and the travel s are fed to an active regulation means 35”;
Paragraph [0044] clearly discloses and Fig. 1 shows elements 33, 34, and 35 as being different elements;
The disclosed force sensor 34 and active regulation means 35 are not disclosed as being configured for measuring travel or configured to determine position s of the plunger 31. Paragraph [0044] and applicant’s specification fail to describe how the force sensor 34 and active regulation means 35 measure the travel s of the plunger based on a force; and
The disclosed structure the force sensor 34 and the active regulation means 35 are not known travel measuring elements or known for measuring travel/distance.   

Applicant’s argument that paragraphs [0048-0049] of applicant’s published application implicitly disclose or suggest to a person of ordinary skill in the art that the corresponding structure for the claimed evaluation unit 4 is “a computer and/or a non-transitory computer readable medium capable of storing instructions that when executed by the computer, cause it to perform a specified method” is not found persuasive.
While Examiner concurs with applicant that a person of ordinary skill in the art would understand/recognize that the evaluation unit 4 must be a computer as it receives and process inputs to generate outputs (although it is not clear why the written description does not simply state ‘computer’ or some equivalent phrase: See MPEP § 2181 II A), the specification is required to disclose an algorithm/description for performing the claimed specific computer-implemented functions. See MPEP § 2181 II B. Applicant’s specification fails to disclose a corresponding algorithm associated with the unit/computer 4 that allows the unit/computer 4 to perform the claimed/argued specific computer-implemented functions (generation of the claimed outputs based on the claimed inputs) and/or a description as to how the outputs are generated based on the received inputs or an explanation of how the unit/computer 4 performs the specific claimed functions. Thus, the 112b rejections about the evaluation unit 4 are maintained. See MPEP § 2181 II B.
Applicant’s amendments did not solve the 112b issue of claim 2 and introduced new 112b issues in claim 1 (see 112b rejections below). Additionally, examiner raises new 112 issues in this office action.
With respect to the claim rejection(s) under 35 U.S.C. § 102 of amended claim 1, applicant’s arguments are moot in view of the new grounds of rejection presented in this office action. 
With respect applicant’s arguments against Kim, applicant’s arguments are not found persuasive. Kim discloses/suggests the technique of providing a cooling means capable of cooling an infeed zone of a extent that is not detrimental to transport of pellets, as described above”: P0014, 0021, P0061, and annotated Fig. 5 below; wherein a person of ordinary skill in the art would understand that 170 is an active cooling unit by definition and reads on the claimed active cooling unit) and a passive cooling unit formed by cooling fins (Fig. 5 further includes a secondary cooling system 300 comprising cooling fins 188: P0014, 0021, 0061, 0063, and annotated Fig. 5 below; wherein a person of ordinary skill in the art would understand that fins 188 is a passive cooling unit by definition and reads on the claimed passive cooling unit). 
With respect to the double patenting rejections, Applicant’s amendments necessitated the new grounds of rejections presented in this office action, and the current rejections are held in abeyance until agreement of allowable claims is reached.
Claim Objections
Claim(s) 5-10, 15-17, and 19 is/are objected to because of the following informalities: 
Claim 5-7 and 15, “a drive source (32) for the plunger” should be changed to --a drive source (32) configured for driving the plunger--.
Claim 8, “a travel measuring system (33) for a position (s) of the plunger (31)” should be changed to --a travel measuring system (33) configured for determining a position (s) of the plunger (31)--. 
Claim 9, “an active regulation means (35) for a drive source” should be changed to --an active regulation means (35) configured for regulating a drive source--. 
Claim 10, “a pressure sensor (17) for a pressure” should be changed to --a pressure sensor (17) configured for determining a pressure--.
Claim 16, “a sensor (34) for a force” should be changed to -- a sensor (34) configured for determining a force--.
Claim 17, “a temperature sensor (18) for a temperature” should be changed to --a temperature sensor (18) configured for determining a temperature--.
Claim 19, “an active regulation means (35) for a drive source” should be changed to --an active regulation means (35) configured for regulating a drive source--. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

“drive source (32) … configured to generate” in claim(s) 5-6 and 15 with corresponding structure disclosed in at least [0026, 0043] and Figs. 1-3 of applicant’s published application;
“mechanical transmission means (32b)” in claim 7 with corresponding structure disclosed in at least [0026, 0043] and Figs. 1-3 of applicant’s published application;
“a travel measuring system for a position (s)” in claim(s) 8 without a clear/definite corresponding structure in applicant’s published application;
“active regulation means (35) is configured to …” in claim(s) 9 and 19 with corresponding structure disclosed in at least [0028, 0044] and Fig. 1 of applicant’s published application and interpreted as a computer-implemented function; and
“evaluation unit (4) configured to” in claim(s) 11-14 and 18 without a clear/definite corresponding structure/algorithm/configuration of the unit 4 for performing the claimed computer-implemented functions in applicant’s published application. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the limitation “a travel measuring system (33) for a position (s) of the plunger (31)” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and lacks adequate written description. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The language “travel measuring system (33)” appearing in [0044] and representation of the travel measuring system 33 in Fig. 1 of applicant’s published application are not sufficient written description to determine the corresponding structure/scope encompassed by the claimed term. The indefinite/unbounded functional limitation would cover all ways of performing the function and indicates that the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP §§ 2163.03 V-VI and 2181 IV.
Claim(s) 9-14 and 17-19 is/are rejected as being dependent from claim 8 and therefor including all the limitation thereof.
Claim 11 recites the limitation “evaluation unit (4) configured to evaluate a volumetric increase AV+ of the liquid phase (22) of the starting material (20) when being relieved through the outlet opening (16) from the pressure pL” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and lacks adequate written description. The written description fails to disclose a corresponding algorithm associated with the unit/computer 4 that allows the unit 4 to perform the claimed specific computer-implemented functions (generation of the claimed outputs based on the claimed inputs) and/or a description/explanation as to how the outputs are generated in unit 4 based on the received inputs. Specifically, applicant’s written description fails to disclose a description as to how the volumetric increase AV+ of the liquid phase (22) of the starting material (i.e. output/determination) is generated based on the received pressure pL (i.e. input) or an explanation of how the unit 4 performs the specific claimed function(s). The language appearing in ipsis verbis in [0030, 0049] and representation of unit 4 in Figs. 2-3 of applicant’s published application fail to describe how the function is performed and are not sufficient written description to determine the corresponding structure/algorithm/configuration required in the evaluation unit 4 that allows the evaluation unit 4 to perform the claimed computer-implemented function. Applicant’s specification does not disclose formulas/calculations relating the input parameters to the output parameter. The algorithm or steps/procedure taken to perform the function is/are not described/explained with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Thus, the inventor has not provided sufficient disclosure to show possession of the claimed invention. See MPEP §§ 2161.01 I, 2163.03 VI, and 2181 IV.
Claim(s) 12-14 is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claims 12-14 and 18 recite the limitation “evaluation unit (4) … configured to evaluate …” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and lacks adequate written description. These claims have a similar issue as claim 11 above. The written description fails to disclose 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 and 5-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “feeding a starting material (20) having at least one of various viscosities” which is indefinite. According to paragraphs [0002], [0004-0006], and Figs. 2-3 of applicant’s published application, the starting material is a granulate material and is in solid phase when it is fed; thus, the disclosed starting material does not and cannot have at least one of various viscosities 
Claim(s) 2 and 5-19 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Claim 2 recites the limitation “the starting material (20) is present as a granulate (21)” which is indefinite as it contradicts/undermines the limitation “a starting material (20) having at least one of various viscosities” of claim 1. A granulate material cannot and doesn’t have at least one of various viscosities in applicant’s specification and in the art (as explained in claim 1 above). Examiner recommends applicant to make the recommended changes to claim 1 and to change the limitation of claim 2 to --the starting material (20) is a granulate material--. 
Claim(s) 8-14 and 16-19 is/are rejected as being dependent from claim 2 and therefor including all the limitation thereof.
Claim 8 recites the limitation “a travel measuring system (33) for a position s of the plunger (31)” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The language “travel measuring system (33)” appearing in [0044] and representation of the travel measuring system 33 in Fig. 1 of applicant’s published application are not sufficient written description to determine the corresponding structure/scope encompassed by the claimed term. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2181 II A.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 9-14 and 17-19 is/are rejected as being dependent from claim 8 and therefor including all the limitation thereof.
Claim 11 recites the limitation “evaluation unit (4) configured to evaluate a volumetric increase AV+ of the liquid phase (22) of the starting material (20) when being relieved through the outlet opening (16) from the pressure pL” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and is indefinite. The written description fails to disclose a corresponding algorithm associated with the + of the liquid phase (22) of the starting material (i.e. output/determination) is generated based on the received pressure pL (i.e. input) or an explanation of how the unit 4 performs the specific claimed function(s). The generation of the claimed output based on the claimed inputs is not intuitive. The language appearing in ipsis verbis in [0030, 0049] and representation of unit 4 in Figs. 2-3 of applicant’s published application are not sufficient written description to determine the corresponding structure/algorithm/configuration required in the evaluation unit 4 that allows the evaluation unit 4 to perform the claimed computer-implemented function. Applicant’s specification does not disclose formulas/calculations relating the input parameters to the output parameter. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2181 II B.
Claim(s) 12-14 is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claims 12-14 and 18 recite the limitation “evaluation unit (4) … configured to evaluate …”, and therefore, they have a similar issue as claim 11 above. The written description fails to disclose a corresponding structure/algorithm/configuration associated with the unit/computer 4 that allows the unit 4 to perform the claimed specific computer-implemented functions (generation of the claimed outputs based on the claimed inputs) and/or a description/explanation as to how the outputs are generated in unit 4 based on the received inputs. The language appearing in ipsis verbis in [0031-0033, 0048-0049] and representation of unit 4 in Figs. 2-3 of applicant’s published application are not sufficient written description to determine the corresponding structure/algorithm/configuration required in the evaluation unit 4 that allows the evaluation unit 4 to perform the claimed computer-implemented functions (generation of the claimed outputs based on the claimed inputs). Applicant’s disclosure does not disclose formulas/calculations relating the input parameters to the output parameters. Therefore, the claim is 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 11-14 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (i.e. abstract ideas) without significantly more. The claim(s) recite(s): “evaluation unit (4) configured to evaluate a volumetric increase of the liquid phase (22) of the starting material (20) when being relieved through the outlet opening (16) from the pressure”, “evaluation unit (4) is additionally configured to evaluate a volumetric decrease of the liquid phase (22) of the starting material (20) when solidifying after the exit from the outlet opening (16) from a temperature”, “evaluation unit (4) is additionally configured to evaluate an energy flow E which transports the liquid phase (22) of the starting material (20)”, “evaluation unit (4) is additionally configured to evaluate a mass flow Q of the starting material (20), which mass flow Q passes (23) through the outlet opening (16), with consideration of the position s of the plunger (31), and/or from the force F which is exerted by the plunger”, and “evaluation unit (4) configured to evaluate a volumetric increase of the liquid phase (22) of the starting material (20) when being relieved through the outlet opening (16) from the temperature”.  Other than reciting “evaluation unit”, nothing in the claimed limitations precludes the limitations/evaluations from being performed in the mind. If a claim limitation, under its broadest reasonable interpretations, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite abstract ideas.
The evaluation unit and input parameters (i.e. pressure, temperature, positon of the plunger, and/or force exerted by the plunger) are additional elements in the claims. However, the evaluation unit is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2, 5-7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP 2015168135A with English machine translation – of record) in view of Womer (US 20170291364), Kim (US 20160200024 – of record), and/or Cheung (US 20170036399).
Regarding claim 1, Mori discloses a print head (100) for a 3D printer (Figs. 1-2 and accompanying text in pp. 2-3), the print head comprising an infeed zone (zone where pellet material 1 is received in solid state in Fig. 1 annotated as IZ) with a feeding means (9) for a starting material (pellet material 1) capable of having at least one of various viscosities when it is melted/heated into a liquid phase (pellet 1 capable of  having at least one of various viscosities when it is melted/heated into a liquid phase), a plasticizing zone (2) with a heater (3) and an outlet opening (61) for printing the liquid phase of the starting material, and a conveying apparatus (4) for conveying the starting material from the infeed zone into the plasticizing zone, characterized in that the conveying apparatus comprises a plunger configured to be introduced into the infeed zone (plunger 4 is capable of pumping or pressure feeding pellet 1 from annotated IZ zone to melting zone 2 and the plunger is capable of being introduced/reciprocated in/along the annotated IZ zone: abstract, pg. 3, and Fig. 1), and 
wherein print head (100) further comprises a cooling means (11) in the infeed zone capable of keeping a temperature (Ts) of the infeed zone below a temperature (Tp) even when the liquid phase of the pellet material 1 exits from the outlet opening, wherein the temperature (Tp) is a temperature at which the starting pellet material 1 plasticizes/melts for the benefit(s) of preventing pellet 1 from melting in the infeed zone and preventing adherence of molten resin to the plunger (claim 10, pg. 5, pg. 7, and Fig. 1).
Mori fails to disclose that the cooling means includes an active cooling unit having a flowing cooling medium and a passive cooling unit formed by cooling fins. Thus, the difference between Mori and the claimed invention is the type of cooling means used.

    PNG
    media_image1.png
    581
    397
    media_image1.png
    Greyscale

In the same field of endeavor, print heads, Womer discloses the technique of providing a cooling means in a feed chamber (20’) of a print head, the cooling means including an active cooling unit (128) having a flowing cooling medium (feed chamber shroud 128 having/circulating a compressed cooling medium: P0059, claim 9, Fig. 7A, and Fig. 9; wherein a person of ordinary skill in the art would understand that 128 is an active cooling unit by definition) and a passive cooling unit formed by cooling fins (fins 29: P0058, claim 8, Fig. 7A, and Fig. 9; wherein a person of ordinary skill in the art would understand that fins 29 is a passive cooling unit by definition) for the benefit(s) of ensuring that the pellets are not pre-melted in the feed chamber (P0024) and/or assisting in keeping the pellets from sticking together in the feed chamber (P0058). 

    PNG
    media_image2.png
    723
    522
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    616
    572
    media_image3.png
    Greyscale

In the same field of endeavor, print heads, Kim further discloses the technique of providing a cooling means capable of cooling an infeed zone of a print head, the cooling means including an active cooling unit (170) having a flowing cooling medium (Fig. 5  “includes an exemplary screw-drive extruder similar to that of FIG. 3, which includes a primary cooling system including a jacket 170 and pump for circulating coolant to cool the tool head adjacent the heated region, to limit conduction of heat from the heated region to an extent that is not detrimental to transport of pellets, as described above”: P0014, 0021, P0061, and annotated Fig. 5 below; wherein a person of ordinary skill in the art would understand that 170 is an active cooling unit by definition and reads on the claimed active cooling unit) and a passive cooling unit formed by cooling fins (Fig. 5 includes a secondary cooling system 300 comprising cooling fins 188: P0014, 0021, 0061, 0063, and annotated Fig. 5; wherein a person of ordinary skill in the art would understand that fins 188 is a passive cooling unit by definition and reads on the claimed passive cooling unit).

    PNG
    media_image4.png
    833
    665
    media_image4.png
    Greyscale

In the same field of endeavor, print heads, Cheung discloses the technique of providing a cooling means in an infeed zone of a print head, the cooling means including an active cooling unit (118) having a flowing cooling medium (“the fan 118 is a type of active cooling device” configured for flowing cooling medium towards the infeed zone: P0129-0130 and Fig. 15d) and a passive cooling unit (124) formed by cooling fins (“The heat sink 124 is a type of passive cooling device as skilled person would understand… and has multiple fins”: P0129-0130, claim 45, and Fig. 15d) for the benefit(s) of cooling down the temperature of the material 116 before it enters the heating/melting chamber 108 and/or providing a very effective cooling effect (P0130). 

    PNG
    media_image5.png
    666
    504
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the print head of Mori in view of Womer, Kim, and/or Cheung by using an active cooling unit having a flowing cooling medium and a passive cooling unit formed by cooling fins as the cooling means for the benefit(s) of ensuring that the starting material is not pre-melted in the infeed zone, assisting in keeping the pellets from sticking together in the infeed zone, preventing adherence of molten resin to the plunger, and/or providing a very effective cooling effect as desired by Mori and as suggested by Womer, Kim, and Cheung. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 2, Mori further discloses that the starting material is present as a granulate material (the starting pellet material 1 is in granulate form: pg. 3 and Fig. 1). Furthermore, the starting material is the material worked upon by the print head, and it does not add structure to the claimed print head. See MPEP § 2115. 
Regarding claim 5-6 and 15, Mori further discloses to include a drive source (plunger motor 4a) for driving the plunger (4) in a controlled manner for generating a pressure feeding in the starting material pellet 1 (pg. 3, abstract, and Fig. 3).
Modified Mori is silent about the amount of pressure generated by the drive source in the starting material. However, the claimed generated pressure ranges merely set(s) forth the intended use/operation of the claimed drive source, which do not add patentable weight to the structural limitations of the apparatus. See MPEP § 2114 II and MPEP § 2115. Furthermore, since Mori’s and claimed drive source for the plunger are patentably indistinct in terms of structure, the drive source of Mori is expected to be capable of generating a pressure in the starting material within the claimed ranges. See MPEP §§ 2112.01 I and 2114 I-II. Examiner further notes that motors for driven plungers are known in the art to be intrinsically capable of generating any desired pressure on the material being plunged including very high pressures. For instance, see P0006, 0026-00028, and Fig. 1 of Giebels (DE 102013114086A1 with English machine translation – of record).
Regarding claim 7, Mori further discloses wherein a drive source for the plunger (4) is an electric motor (plunger motor 4a) with a mechanical transmission means (transmission unit 43 and interconnected components not shown: pg. 3 and Figs. 1 and 3). Examiner further notes that electric motors with transmission means to convert rotary motion into linear motion for driving plungers or hydraulic pressure sources are well-known drive sources suitable for driving plungers for the benefits of enabling exertion of very high forces on the plungers, generation of very high pressures, and precise linear movements in the art. For instance, see P0009-0010, and Fig. 1 of Giebels (DE 102013114086A1 with English machine translation – of record).
Claim(s) 8-10 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Womer, Kim and Cheung as applied to claim 2 above, and further in view of Ranky (US 20150077215 – of record) and/or Yasui (US 5238147 – of record).
Regarding claim 8, while Mori further discloses/suggests to include a means to detect a position of position of the plunger 4 to determine when to supply pellet material (paragraph 13 in pg. 3), modified Mori does not explicitly/necessarily disclose a travel measuring system. 
In the same field of endeavor, print heads, Ranky discloses the technique of including a travel measuring system (encoders or potentiometers) for measuring a position of a plunger in a print head for the benefit(s) of enabling position control/monitoring of the plunger and/or enhancing dispensing (P0069 and 0071).
In an analogous arts, dispensing apparatuses comprising a plunger, Yasui discloses the technique of including a travel measuring system (8) for measuring a position of a plunger in the dispensing apparatus for the benefit(s) of enabling position control/monitoring of the plunger and/or enhancing dispensing (Figs. 1-2 and accompanying text). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Ranky and/or Yasui by including a travel measuring system for determining a position of the plunger for the benefit(s) of enabling position-control of the plunger and/or enhancing dispensing. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II. Note: Rios (US 20180027616 – of record) further discloses to detect a position of the plunger (P0082 and Figs. 31-32).
Regarding claim 9, Mori further discloses/suggests to include an active regulation means (control unit 561) capable of controlling a drive source (4a) of the plunger (4), wherein the active regulation means 561 is capable of regulating a force (pressure = force/area) which is exerted by the plunger on the starting material to a predefined setpoint value (Fig. 3, pg. 3, and accompanying text of Mori). See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Furthermore, Ranky further discloses and obviates the technique of including an active regulation means (controller) capable of regulating a force (pressure = force/area) which is exerted by the plunger on the starting material to a predefined setpoint value for the benefit(s) of enhancing control of the dispensing rate (P0071 and Fig. 13). 

Regarding claim 10, modified Mori does not disclose a pressure sensor. 
However, Ranky further discloses the technique of arranging a pressure sensor in the print head for the benefit(s) of allowing monitoring of pressure of a liquid phase of the material, determining quantity of the material corresponding to the compression allowance, and/or enhancing/controlling dispensing (P0056, 0071, and Fig. 13).
Yasui further discloses the technique of arranging a pressure sensor (14) in a region near an outlet opening (22) of the dispensing apparatus for the benefit(s) of allowing monitoring of pressure of a liquid phase of the material, determining quantity of the material corresponding to the compression allowance, and/or enhancing/controlling dispensing (Figs. 1-2 and accompanying text). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of the additional teachings of Ranky and Yasui by including a pressure sensor in a region near the outlet opening of the print head for the benefit(s) of allowing monitoring of pressure of a liquid phase of the material, determining quantity of the material corresponding to the compression allowance, and/or enhancing/controlling dispensing. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 18, modified Mori does not disclose an evaluation unit. 
However, Kim further discloses the technique of including an evaluation unit (260) capable of correlating extrudate flow rate to a temperature measured by a temperature sensor (215) near the outlet opening of a print head for the benefit(s) of enhancing dispensing control/monitoring of liquefied material (Abstract, P0046, 0049-0052, 0059 and Fig. 4).
Ranky further discloses/suggests the technique of including an evaluation unit (controller) configured for evaluating/monitoring a dispensing rate (P0056, 0071, and Fig. 13). 

It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Kim, Ranky, and general knowledge in the art by including an evaluation unit configured to evaluate a volumetric increase ΔV+ of the liquid phase of the starting material when being relieved through the outlet opening from a measured temperature for the benefit(s) of enabling determination of volumetric rate changes based on the measured temperature in advance, correcting volumetric rate changes in-situ, and/or enhancing dispensing volumetric rate control/monitoring. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 19, the combination of Mori in view of Womer, Kim, Cheung, Ranky, and Yasui as applied to claims 8 and 9 above, discloses/obviates the print head of claim 8 and the active regulation means as instantly claimed (see rejection of claims 8 and 9 above). Mori further discloses to include the print head in a three dimensional object manufacturing apparatus also called “3D printer” to enable printing of 3D objects (Abstract and pg. 2). Thus, the combination of Mori in view of Womer, Kim, Cheung, Ranky, and Yasui further discloses/suggests all the limitations of claim 19. Furthermore, Womer, Cheung, and Ranky further disclose and obviate to include the print head in a 3D printer to enable printing of 3D objects. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Womer, Kim, Cheung, Ranky and Yasui as applied to claim 10 above, and further in view of Bosveld (US 20190232566 – of record).
Regarding claim 11, modified Mori does not disclose an evaluation unit. 

In the same field of endeavor, print heads, Bosveld discloses the technique of including an evaluation unit (controller 116) configured for evaluating/determining volumetric flow errors (i.e. positive/negative volumetric changes in dispensing material) based on a pressure measured by a pressure sensor (140) near the outlet opening of the print head for the benefit(s) of allowing corrections to the volumetric flow rate and/or enhancing dispensing control during 3D printing operations (P0037, 0045, Fig. 2, and Fig. 4). 
A person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge of fluid dynamics/thermodynamic principles would have known/recognized that the extrudate volumetric rate and pressure are directly related. For instance, a PHOSITA would have known/recognized a pressure drop yields the predictable result of generating/predicting a decrease of extrudate volumetric flow rate while a pressure increase yields the predictable result of generating/predicting an increase of extrudate volumetric flow rate.    
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Ranky and Bosveld by including an evaluation unit configured to evaluate a volumetric increase ΔV+ of the liquid phase of the starting material when being relieved through the outlet opening  from the pressure measured by the pressure sensor for the benefit(s) of allowing corrections to the volumetric flow rate and/or enhancing dispensing control during 3D printing. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Womer, Kim, Cheung, Ranky, Yasui and Bosveld as applied to claim 11 above, alone or further in view of Condello (US 20170173870).
Regarding claim 12, modified Mori does not disclose the additional function of the evaluation unit. 

A person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge of fluid dynamics/thermodynamic principles would have known/recognized that the extrudate volumetric rate and temperature are directly related. For instance, a PHOSITA would have known/recognized a temperature drop yields the predictable result of generating/predicting a decrease of extrudate volumetric flow rate while a temperature increase yields the predictable result of generating/predicting an increase of extrudate volumetric flow rate.    
In the same field of endeavor, print heads, Condello discloses the technique of including an evaluation unit (controller 120) capable of evaluating a volumetric decrease of a liquid phase of dispensed material when solidifying/drying after the exit from an outlet opening due to a temperature change/reduction during solidifying for the benefits of compensating for shrinking rates and/or enhancing printing accuracy (Abstract, P0019, and Figs. 3A-B).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Kim, Condello, and/or knowledge in the art by configuring the evaluation unit to evaluate/predict a volumetric decrease ΔV- of the liquid phase of the starting material when solidifying after the exit from the outlet opening from a measured temperature in the print head for the benefit(s) of enabling determination of volumetric rate changes based on the measured temperature, correcting rate volumetric changes in-situ, compensating for volumetric rate changes due to shrinking rates which are temperature dependent, and/or enhancing dispensing/printing accuracy as suggested by Kim and Condello. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Womer, Kim, Cheung, Ranky, Yasui and Bosveld as applied to claim 11 above, and further in view of eCourses (Thermodynamics - 09/14/2016).
Regarding claim 13, modified Mori does not disclose the additional function of the evaluation unit. 
However, eCourses discloses the theory of calculating flow energy of a fluid in a similar system comprising a piston and an outlet for the benefit(s) of maintaining a continuous flow through a control volume and/or allowing energy balance determinations (all pages). 
A person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge of fluid dynamics/thermodynamic principles would have known/recognized that energy flow for apparatuses comprising a plunger can be calculated using the well-know equation and measuring the necessary parameters disclosed by eCourses. A person having ordinary skill in the art having basic knowledge of fluid dynamics/thermodynamic principles would have also known/recognized that the extrudate flow rate and energy flow of are directly related in view of the teachings of eCourses.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of eCourses and knowledge in the art by further configuring the evaluation unit to evaluate an energy flow E which transports the liquid phase of the starting material, which liquid phase passes through the outlet opening for the benefit(s) of ensuring continuous/desired flow rate through the outlet opening and/or allowing energy balance determinations as suggested by eCourses. See MPEP §§ 2143 I G and/or 2144 II.
Regarding claim 14, modified Mori does not disclose the additional function of the evaluation
However, Ranky further discloses/suggests the technique of including an evaluation unit (controller) configured for controlling a dispensing rate based on a measured position of the plunger and/or force exerted by the plunger for the benefit(s) of enhancing dispensing control/accuracy (P0056, 0071, and Fig. 13). Ranky does not specify if his dispensing rate is a volumetric rate or a mass rate. However, even if Ranky’s dispensing rate is a volumetric dispensing rate, it is within one of ordinary skill in the art to convert a volumetric rate to a mass rate based on well-known equations/principles in fluid dynamics. 

In addition, eCourses further suggests that the mass flow rate of a fluid pushed by a piston depends on the position/displacement of the piston and the force exerted by the piston on the fluid (all pages). Thus, a person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge of fluid dynamics/thermodynamic principles would have known/recognized that the position/displacement of the plunger and/or the force exerted by the plunger are directly related to mass flow rate via well-known equations/principles in fluid dynamics.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Ranky, Kim, eCourses, and general knowledge in the art by configuring the evaluation unit to evaluate a mass flow of the liquid phase of the starting material passing through the outlet opening based on the measured position of the plunger and/or a measured force exerted by the plunger for the benefit(s) of allowing mass flow rate determinations/monitoring and/or enhancing printing control/accuracy during 3D printing. See MPEP §§ 2143 I G and/or 2144 II.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Womer, Kim and Cheung as applied to claim 2 above, and further in view of Rios (US 20180027616 – of record) and/or Ranky (US 20150077215  – of record).
Regarding claim 16, modified Mori does not disclose a force sensor. 
In the same field of endeavor, print heads, Rios discloses the technique of including a force sensor (load cell) capable of measuring a force exerted by the plunger on the material for the benefit(s) of enabling monitoring/controlling via the measured force and/or enhancing printing control/accuracy (P0058 and Figs. 31-32).
In the same field of endeavor, print heads, Ranky discloses the technique of including a “force sensor” for the benefit(s) of enabling monitoring/enhancing printing control/accuracy via the measured force (P0071).
.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Womer, Kim, Cheung, Ranky, and Yasui as applied to claim 8 above, and further in view of Giebels (DE 102013114086A1 with English machine translation – of record) and/or Crump (US 5121329 – of record).
Regarding claim 17, modified Mori does not disclose a temperature sensor. 
In the same field of endeavor, print heads, Giebels discloses the technique of arranging a temperature sensor (140) in a front region of an outlet opening (132) of a print head for the benefit(s) enabling temperature/viscosity monitoring/controlling of the liquefied/heated material to be printed (P0032, 0035, and Fig. 1).
In the same field of endeavor, print heads, Crump discloses the technique of arranging a temperature sensor (102) in a front region of an outlet opening (98) of a print head for the benefit(s) enabling temperature monitoring/controlling of the liquefied material to be printed (Fig. 3 and accompanying text).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Giebels and/or Crump by including a temperature sensor in a front region of the outlet opening of the print head and configuring the temperature sensor for measuring the temperature of the liquid phase of the starting material for the benefit(s) enabling temperature/viscosity monitoring/controlling of the liquefied material to be printed as suggested by Giebels and/or Crump. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16461709 (reference application) in view of Womer (US 20170291364) and/or Cheung (US 20170036399).
Regarding claim 1, claim 10 of reference application ‘709 discloses/suggests all the limitations of instant claim 1 except for a cooling means/system including an active cooling unit having a flowing cooling medium and a passive cooling unit formed by cooling fins. 
In the same field of endeavor, print heads, Womer discloses the technique of providing a cooling means in a feed chamber (20’) of a print head, the cooling means including an active cooling unit (128) having a flowing cooling medium (feed chamber shroud 128 having/circulating a compressed cooling medium: P0059, claim 9, Fig. 7A, and Fig. 9; wherein a person of ordinary skill in the art would understand that 128 is an active cooling unit by definition) and a passive cooling unit formed by cooling fins (fins 29: P0058, claim 8, Fig. 7A, and Fig. 9; wherein a person of ordinary skill in the art would understand that fins 29 is a passive cooling unit by definition) for the benefit(s) of ensuring that the pellets are not pre-melted in the feed chamber (P0024) and/or assisting in keeping the pellets from sticking together in the feed chamber (P0058). 
In the same field of endeavor, print heads, Cheung discloses the technique of providing a cooling means in an infeed zone of a print head, the cooling means including an active cooling unit (118) having a flowing cooling medium (“the fan 118 is a type of active cooling device” configured for flowing cooling medium towards the infeed zone: P0129-0130 and Fig. 15d) and a passive cooling unit (124) formed by cooling fins (“The heat sink 124 is a type of passive cooling device as skilled person would understand… and has multiple fins”: P0129-0130, claim 45, and Fig. 15d) for the benefit(s) of cooling down the temperature of the material 116 before it enters the heating/melting chamber 108 and/or providing a very effective cooling effect (P0130). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the print head of 10 of reference application ‘709  in view of Womer and/or Cheung by using an active cooling unit having a flowing cooling medium and a .
This is a provisional nonstatutory double patenting rejection.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16757442 (reference application) in view of Womer (US 20170291364) and/or Cheung (US 20170036399).
Regarding claim 1, claim 1 of reference application ‘442 discloses/suggests all the limitations of instant claim 1 except for a cooling means including an active cooling unit having a flowing cooling medium and a passive cooling unit formed by cooling fins. 
In the same field of endeavor, print heads, Womer discloses the technique of providing a cooling means in a feed chamber (20’) of a print head, the cooling means including an active cooling unit (128) having a flowing cooling medium (feed chamber shroud 128 having/circulating a compressed cooling medium: P0059, claim 9, Fig. 7A, and Fig. 9; wherein a person of ordinary skill in the art would understand that 128 is an active cooling unit by definition) and a passive cooling unit formed by cooling fins (fins 29: P0058, claim 8, Fig. 7A, and Fig. 9; wherein a person of ordinary skill in the art would understand that fins 29 is a passive cooling unit by definition) for the benefit(s) of ensuring that the pellets are not pre-melted in the feed chamber (P0024) and/or assisting in keeping the pellets from sticking together in the feed chamber (P0058). 
In the same field of endeavor, print heads, Cheung discloses the technique of providing a cooling means in an infeed zone of a print head, the cooling means including an active cooling unit (118) having a flowing cooling medium (“the fan 118 is a type of active cooling device” configured for flowing cooling medium towards the infeed zone: P0129-0130 and Fig. 15d) and a passive cooling unit (124) formed by cooling fins (“The heat sink 124 is a type of passive cooling device as skilled person would understand… and has multiple fins”: P0129-0130, claim 45, and Fig. 15d) for the benefit(s) of cooling down the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the print head of 10 of reference application ‘442 in view of Womer and/or Cheung by incorporating a cooling means including an active cooling unit having a flowing cooling medium and a passive cooling unit formed by cooling fins and configuring it to keep the infeed zone at a temperature below a temperature at which the material plasticizes for the benefit(s) of ensuring that the starting material is not pre-melted in the infeed zone, assisting in keeping the pellets from sticking together in the infeed zone, and/or providing a very effective cooling effect as suggested by Womer and Cheung. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Lieberwirth (US 20200324337) discloses/suggests use of an active cooling device (9) flowing a cooling medium and cooling fins defined by 22 for cooling an infeed zone (5) of a print head (P0054-0055 and Fig. 2);
12 pages NLP dated 08/11/2021 discloses/states that a cooling strategy using an active-passive combination is a known/obvious cooling technique to those of ordinary skill in the art and that a cooling technique using a combination of cooling ribs/fins and a cooling medium is well-know/obvious cooling technique in the art (pg. 7); and
Lee (WO 2015023077A1 with English machine translation – of record) discloses a print head (180) comprising a plunger (181) being introduced in an infeed zone (Fig. 4 and accompanying text). Lee further discloses the technique of incorporating an active regulation means (50) for a drive source (60) of a plunger (181) configured for regulating/controlling the force exerted on the plunger (181) to a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743